Citation Nr: 1102080	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veteran's Appeal (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO)in North Little Rock, 
Arkansas.

The claim was previously remanded in March 2009 for scheduling of 
a Travel Board hearing.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2010.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks to reopen the claim for service connection 
for skin cancer.  He has argued that while in service, he was 
sunburned while in the Mohave Desert which caused his skin 
cancer.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

At the August 2010 hearing before the undersigned, the appellant 
was given 60 days to submit additional evidence.  The appellant 
was urged to obtain letters from his physicians which would state 
that his skin cancer was due to sun exposure in service.  

In October 2010, the appellant submitted additional evidence.  In 
the statement in support of the claim accompanying the additional 
evidence, he stated he was submitting a letter from Dr. 
Patterson, a letter from Dr. St. Clair, and records from the UAMS 
Dermatology Clinic and the VAMC at Little Rock.  A review of the 
file shows that while listed as additional evidence, the letters 
from Dr. Patterson and Dr. St. Clair have not been associated 
with the claim file.  These letters must be obtained and 
associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the letters from 
Dr. Patterson and Dr. St. Clair submitted 
by the appellant in October 2010 and 
associated them with the claim file.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


